Citation Nr: 1224077	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  10-00 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to waiver of recovery of overpayment of pension benefits in the calculated amount of $9,072.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1974 to November 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Pension Center, the Agency of Original Jurisdiction (AOJ).  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois Regional Office (RO).  In September 2010, a Travel Board hearing was held before the undersigned.  A transcript of this hearing is associated with the Veteran's claims file.  When the appeal was previously before the Board, the calculated amount of the overpayment was $32,885 and the appeal included the threshold matter of whether the request for a waiver of the Veteran's pension overpayment debt was timely filed.  An interim, May 2011, decision of the Committee on Waivers and Compromises (Committee) found that the waiver request was timely filed and granted a partial waiver in the amount of $23,812.98 (the remaining balance of the original $32,885 debt, after recoupment of $9,072.02).  Nevertheless, in accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board must consider the entire amount of overpayment that was not waived, in the calculated amount of $9,072, even though it has already been recouped.  The issue is characterized to reflect resolution of the threshold matter of the timeliness of the request for waiver and partial waiver of the overpayment indebtedness.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An overpayment of $32,885 was properly created as a result of the Veteran's concurrent receipt of benefits from the Social Security Administration (SSA) and VA nonservice-connected pension; of this amount, $9,072 has been recouped and the Committee has waived recovery of the remaining amount of $23,812.98; waiver is sought for the $9,072 amount of the indebtedness recouped.  

2.  The creation of the indebtedness did not involve fraud, misrepresentation, or bad faith on the part of the appellant.

3.  The Veteran was at fault in the creation of the overpayment; VA was not at fault in the creation of the overpayment. 

4.  There is no indication the Veteran relinquished a valuable right or incurred a legal obligation in reliance upon the benefits received or that recovery of the assessed overpayment would result in undue financial hardship.

5.  The Veteran received unjust enrichment from his receipt of nonservice-connected pension income while receiving SSA benefits he was not entitled to receive; recovery of the remaining $9,072 of his overpayment debt does not violate standards of equity and good conscience.


CONCLUSION OF LAW

A waiver of recovery of the recouped portion of the Veteran's nonservice-connected pension overpayment indebtedness in the amount of $9,072 is not warranted.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The U. S. Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to cases involving recovery of overpayment of indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 15 Vet. App. 132 (2002).  
Factual Background, Legal Criteria, and Analysis

The Veteran has not challenged the propriety of the creation/or amount of the overpayment.  [He has argued that he did not receive notice of the overpayment in the context of whether he timely filed a request for a waiver of the resulting indebtedness; he has not argued that the overpayment was improperly created or calculated.]  This decision is limited to the matter of entitlement to waiver of the recouped portion of the overpayment.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) (when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness). 

Historically, the Veteran was awarded VA nonservice-connected pension benefits by a September 2003 rating decision.  The September 2003 letter notifying the Veteran of his award of nonservice-connected pension, informed him that his benefits were awarded because he had no income from June 13, 2003.  He was advised that he was responsible for telling VA "right away" if his address and/or income (specifically by a"Social Security Benefits" award) were changed.  VA Form 21-8768, Disability Pension Award Attachment-Important Information, was included with this letter and reiterated the fact that any change in the Veteran's income would impact pension benefits and that an overpayment might be created if he did not promptly advise VA of an income change.  

A July 2006 letter to the Veteran initially notified him that VA had received information from the SSA showing that he first became entitled to SSA benefits in August 2002.  This letter also notified him that it was proposed that his VA benefit payments be stopped effective July 1, 2003 and this adjustment would result in an overpayment.  In a September 2006 AOJ letter to the Veteran, it was noted that he had not responded to the July 2006 letter; he was advised that his VA pension benefits were terminated effective July 1, 2003, and that shortly he would be further advised of the amount of overpayment, and how he could repay it.  Although a copy of the letter advising the Veteran of the amount of overpayment and how he could repay the debt (the demand letter) is not available for review, the record shows that such letter was mailed in October 2006.  

The Veteran claims that he did not receive any of the notices regarding the overpayment until after a 180 day period (following the stated date of the initial demand letter).  He states that during the period of time in question he was homeless (from November 2003 to February 2004) (See December 2009 VA Form 9), and since he got sick (See September 2010 hearing transcript) his mail was going to his mother's address during a time when he did not have contact with her.  At the September 2010 Travel Board hearing, the Veteran testified that his Jesse Brown VA Medical Center (VAMC) treatment records should note any changes of address during the period of time in question (i.e., every time he changed his address, he changed it with his medical records).  These records have been obtained; however, they do not document his alleged changes of address during this period.  Notably, VA treatment records show that the Veteran was seen in February 2005, September 2006, and May 2007 (prior to and during the time of the letters notifying the Veteran of his receipt of dual SSA and VA pension benefits and resulting overpayment, proposed termination of his VA pension benefits, and indebtednessand) and no changes of address are noted.

In December 2009 the Veteran submitted a Financial Status Report (FSR) showing $1,376 income from Social Security with total deductions of $206 resulting in a net monthly income of $1,168 and monthly expenses of $1,100.  He reported monthly rent or mortgage of $650, $200 for food, $250 for utilities and heat.  He had no assests or installment contracts or other debts.  His net monthly income less expenses resulted in a surplus of $68 and he indicated that he could pay $75 on a monthly basis toward his debt.  

In his December 2009 substantive appeal, the Veteran stated that VA taking $206 per month was making it difficult for him to live alone.  

In May 2011, the Committee re-considered the Veteran's FSR and found that it would be fair and equitable to grant a partial waiver of $23,812.98 (the remaining debt) based on financial hardship.  Because the Veteran was found to be at fault in the creation of the debt (noting that, despite being notified of the requirement to notify VA of changes in income (including Social Security) and address, he failed to do either and, although Treasury initiated action to begin collecting the debt on June 8, 2006, his waiver request was not received until April 24, 2009), the Committee decided that any funds already withheld would not be refunded. 

As was noted above, VA has recouped $9,072 of the overpayment debt.  The Committee has waived the remaining portion of the debt, in the amount of $23,812.98.  The Veteran seeks waiver of recovery of the $9,072 amount that was recouped. 

In cases where there is no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue (and waiver is not precluded under 38 U.S.C.A. § 5302(c)), VA must determine whether recovery of the indebtedness would be against the standards of equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The standard of "equity and good conscience" is to be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a). 

The elements of equity and good conscience are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

The AOJ found there was no fraud, misrepresentation, or bad faith on the Veteran's part in the creation of the overpayment, and that  there is no statutory bar to waiver of recovery of the overpayment.  The Board agrees with this determination.  By waiving only the balance of $23,812.98, but not the remainder of the original nonservice-connected pension overpayment debt in the amount of $32,885, the Committee in effect determined that recovery of the already recouped overpayment in the amount of $9,072.02 would not be against equity and good conscience.
Addressing the elements of equity and good conscience, the Board finds that the Veteran was at fault in the creation of the overpayment at issue.  He was advised in September 2003 that he needed to immediately report any changes of address and that any change in his income would impact pension benefits and that an overpayment might be created if he did not promptly advise VA of an income change.  He has testified that he did not respond to VA letters notifying him of the proposed termination and resulting overpayment because the letters were sent to his mother's address during a period when he did not communicate with her and that he had notified VA of his address changes in the course of VA treatment.  However, a review of his VA treatment records for the relevant time period did not find any reported changes in his address, and his communications with VA treatment-providers continued via his address of record; therefore, his accounts of unprocessed address changes are deemed self-serving and not credible.  Regardless, it is neither shown nor alleged that he notified VA of his award of SSA benfits.  His failure to timely notify VA of his change in income resulted in the overpayment.  Hence, the Board finds that he was at fault in creating the overpayment at issue.  His allegations of not receiving notice of the overpayment and of unprocessed address changes relate to this failure on his part; while (if accurate) they would relate to the amount of indebtedness, the AOJ, affording him the benefit of the doubt, has waived a majority of his overpayment (almost $24,000).  There is nothing in the record to suggest any VA fault in the creation of the debt.

The Veteran's written statements and hearing testimony establish that collection of the debt resulted in financial hardship.  The Committee conceded this in granting a partial waiver. 

In determining whether recovery of a debt results/resulted in undue financial hardship on the Veteran, consideration must be given to whether collection of the indebtedness deprived him of life's basic necessities.  See 38 C.F.R. § 1.965(a).  The Veteran alleges that recoupment of the overpayment debt resulted in hardship.  However, the record  shows otherwise.  Notably, although Treasury initiated action to begin collecting the debt on June 8, 2006, his waiver request was not received until April 24, 2009.  That he did not report a financial hardship and request a waiver until nearly three years after the recoupment of his debt began weighs against finding that recoupment was causing hardship.  Notably, based on his FSR, despite his allegation of financial hardship, he had a monthly surplus of $68 when his expenses were deducted from income.  Presumably, if there was any substantial hardship he would have noticed the reduced amount of his monthly benefits as a result of the recoupment and requested the waiver more promptly, to relieve the hardship.  In light of these factors, the Board finds that it is not shown that the recovery of the remaining amount of the debt in question ($9,072, which was already recouped) deprived (or will deprive) the Veteran of any of life's necessities or cause undue hardship.  While he has reported that he was homeless from November 2003 to February 2004; that period of time preceded the period when the overpayment debt was being recouped.

The Board also finds that recovery of overpayment of $9,072 would not nullify the objective for which benefits were intended; the Veteran was receiving SSA benefits during this time and was able to pay his living expenses and, as shown by his FSR, had a monthly surplus after expenses were deducted from income.  Likewise, there is nothing in the record to suggest that recovery would result in the Veteran's relinquishment of a valuable right or incurrence of a legal obligation.

The Board finds that VA has already (by waiving the amount of $23,812.98) exercised reasonableness and moderation in the exercise of the Government's rights.  To forego recovery of the remaining amount would result in unjust enrichment to the Veteran, i.e., his receipt of duplicate benefits to which he had no entitlement. 

For these reasons, the Board finds that recovery of the remaining (recouped) amount of indebtedness to VA in the amount of $9,072 created by the Veteran's receipt of nonservice-connected pension income while he was receiving SSA benefits is not against equity and good conscience.  A preponderance of the evidence is against his claim.  Waiver of overpayment in the amount of $9,072 must be denied.



ORDER

A waiver of recovery of the recouped portion of the Veteran's pension overpayment in the amount of $9,072 is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


